UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:October 29, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: October 29, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 14-24-TR Date: October 29, 2014 TECK REPORTS UNAUDITED THIRD QUARTER RESULTS FOR 2014 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) reported third quarter adjusted profit attributable to shareholders of $159 million, or $0.28 per share, compared with $252 million or $0.44 per share in 2013. Profit attributable to shareholders was $84 million in the third quarter, or $0.14 per share, compared with $267 million, or $0.46 per share, a year ago. “Our operations performed well during the third quarter and this has allowed us to report profits, conserve cash and maintain a strong financial position with approximately $5 billion of liquidity at the end of the quarter,” said Don Lindsay, President and CEO. “We are pleased with the progress being made in the development of the Fort Hills oil sands project and the reopening of the Pend Oreille zinc mine while continuing our focus on reducing costs and spending on other capital projects.” Highlights and Significant Items — Profit attributable to shareholders was $84 million in the third quarter, which included a non-cash tax charge of $64 million associated with the introduction of new Chilean tax legislation. — EBITDA was $651 million in the third quarter compared with $815 million a year ago. — Gross profit before depreciation and amortization was $750 million compared with $919 million in the third quarter of 2013. — Cash flow from operations, before working capital changes, was $492 million in the third quarter of 2014 compared with $647 million a year ago. — Our liquidity remains strong with a cash balance of $2.0 billion at October 28, 2014 and US$3 billion available under our revolving credit facility that matures in 2019. — Our cost reduction program continues to deliver results as we realized lower total operating and lower unit costs in our copper and zinc business units. — We have reached agreements with our customers to sell 6.3 million tonnes of coal in the fourth quarter of 2014 based on US$119 per tonne for the highest quality product and we expect total sales in the fourth quarter, including spot sales, to be at or above 6.5 million tonnes, resulting in 2014 sales of approximately 26.2 million tonnes. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — Coal production was up 2% in the quarter compared with a year ago and on a year-to-date basis, production is one million tonnes higher than a year ago. Coal sales of 6.7 million tonnes in the third quarter were the second highest on record for this period and follow record-high sales for the first half of 2014. — All of our six coal mines reported positive cash margins in the quarter. — The Pend Oreille zinc mine restart is progressing well, with first ore expected in December 2014. — We are increasing our zinc in concentrate production guidance for the second time this year as a result of strong performance from our Red Dog Operations and now expect to produce in the range of 615,000 to 630,000 tonnes in 2014. — Since the start of the year, the Canadian/U.S. dollar exchange rate has moved significantly in our favour. Each Cdn$0.01 change in the exchange rate affects our EBITDA by approximately $60 million on an annualized basis. — Our estimated capital spending for 2014 has been revised downward to $1.5 billion, or approximately $375 million lower than our original annual guidance. Timing of cash expenditures at Fort Hills accounts for approximately $225 million of the reduction, while the balance primarily relates to our cost reduction program. 2Teck Resources Limited 2014 Third Quarter News Release This management’s discussion and analysis is dated as at October 29, 2014 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (“Teck”) and the notes thereto for the three and nine months ended September 30, 2014 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2013. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2013, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION.” Overview Our profits and cash flows continue to be negatively affected by lower steelmaking coal prices. Coal prices in U.S dollar terms were similar to the second quarter of this year, but US$29 per tonne lower than the same period a year ago. While demand from our customers remains robust, increased production from Australia has put pressure on prices in 2014. The profitability of our copper business unit declined primarily due to reduced volumes from Antamina. The lower copper results were more than offset by favourable results from our zinc business unit, which benefited from a 25% increase in zinc prices compared with a year ago, reflecting improved zinc market fundamentals. The U.S dollar continued to strengthen against the Canadian dollar in the third quarter, which had a favourable effect on our results. Sales of our products are denominated in U.S dollars, while the majority of our operating and capital costs are incurred in Canadian dollars. The stronger U.S. dollar will, to a lesser extent, put upward pressure on a portion of our operating costs and capital spending. Our cost reduction program, which began in the second half of 2012, continues to exceed our initial goals with $590 million of annualized reductions realized to date. Over the nine months to September, at 10 of our 13 operations we have managed to maintain or reduce unit costs while increasing throughput. We note that while we have achieved significant efficiencies through this program, there are offsetting factors such as lower grades, increased waste haul distances, higher fuel prices and contractual labour rate increases which can offset these cost control measures. Some of these cost pressures will become more significant as mining progresses at each of our sites. While we continue to assess growth opportunities that present themselves, our primary development focus is on the oil sands business with the development of the Fort Hills oil sands project. The construction phase of Fort Hills will require a substantial investment of capital through 2017, but is expected to provide significant cash flows, diversify our commodity mix and provide a long-life asset located in a stable jurisdiction. We are also in the process of restarting our Pend Oreille zinc mine in December 2014 to benefit from improving zinc market fundamentals and the synergy it provides to our Trail Operation. In addition, we are continuing to plan, design, and permit the Quebrada Blanca Phase 2 copper project with a disciplined approach to creating shareholder value. 3 Teck Resources Limited 2014 Third Quarter News Release Profit and Adjusted Profit(1) Profit attributable to shareholders was $84 million, or $0.14 per share, in the third quarter compared with $267 million or $0.46 per share in the same period last year. Included in profit attributable to shareholders was a $64 million non-cash tax charge as a result of the Chilean tax reform bill being signed into law. Adjusted profit, before the effect of Chilean tax reform and other items identified in the table below, was $159 million, or $0.28 per share, in the third quarter compared with $252 million, or $0.44 per share, a year ago. The decline in adjusted profit was primarily due to significantly lower coal prices and partly due to reduced copper production. Partially offsetting these items was the positive effect of the stronger U.S. dollar and a 25% rise in zinc prices. We also provided $28 million ($17 million after tax) for negative pricing adjustments, which is included in arriving at both the profit and adjusted profit amounts. This compares with positive pricing adjustments of $24 million ($15 million after-tax) last year. Profit and Adjusted Profit Three months ended September 30, Nine months ended September 30, ($ in millions) Profit attributable to shareholders as reported $ 84 $ $ $ Add (deduct): Asset sales and provisions 5 5 13 27 Foreign exchange (gains) losses 8 (9 ) 5 13 Derivative (gains) losses (2
